DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-11 are hereby rejoined in light of the amendment to those claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,327,694 to Klostermann et al. in view of EP 3 190 014 B1 to Maltry and in view of US 2018/0029569 A1 to Schick et al.
Re-claim 1, Klostermann et al. teach a valve arrangement of a hydraulically braked tractor vehicle, the valve arrangement comprising: an electronically controlled trailer control valve 3 with an inlet valve 29, an outlet valve 28, a pneumatically activatable relay valve 60, a breakaway valve 59, a first pressure sensor detects an applied brake control pressure (as along line P22); a hydraulically controlled backup valve 5 with a hydraulically activated relay valve 30, a redundancy valve 31, a second pressure sensor 11 detects a hydraulic control pressure, output-side brake control lines P22, the output-side brake control lines are connected via a shuttle valve to a brake coupling head 23, the inlet valve 29, the outlet valve 28, the pneumatically activatable relay valve 60, the breakaway valve 59, and the first pressure sensor of the trailer control valve 3, the hydraulically activated relay valve 30, the redundancy valve 31 of the backup valve 5, and the shuttle valve are combined in one common trailer control module (i.e. housing 2) with a single housing 2; a brake control output of the single housing is arranged downstream from the shuttle valve 33 (see output and line extending to coupling 23).  However, Klostermann et al. fails to specify or teach if the second pressure sensor is combined in the single housing, or the first pressure sensor arranged downstream from the shuttle valve.
Maltry teaches a tractor brake system having a hydraulic control line 5 and pneumatic brake pressure line 16.  A pressure sensor 31/35 is attached to each line, respectively, as well as incorporated into the single housing unit 65.  This provides simplicity of connection.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the second pressure sensor 11 of Klostermann et al. within or part of the single housing unit as suggested by Maltry, as this would have reduced complexity of the apparatus.
Schick et al. teach a trailer control line 318 downstream from a shuttle valve 304, as well as a pressure sensor downstream from the shuttle valve.  This arrangement merely indicates fluid pressure downstream from the shuttle valve, rather than upstream from the shuttle valve, thus providing an actual available fluid pressure value from either the primary source or secondary source (i.e. redundancy valve).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have rearranged the first pressure sensor of Klostermann et al. to a position downstream from the shuttle valve as taught by Schick et al., as this would have yielded the same pressure value result for line P22 as well as now providing a pressure value result for output P2.
Re-claim 2, the inlet valve 29, the outlet valve 28, and the redundancy valve 31 are solenoid valves, the valve arrangement further comprising an electronic control unit 4 connected via electrical control and sensor lines (see figure 1) to the solenoid valves and to the first and second pressure sensors of the trailer control module.
Re-claim 4, the second pressure sensor 11 is a hydraulic pressure sensor and the first pressure sensor is a pneumatic pressure sensor, the second pressure sensor is mounted on an outside surface of the housing of the trailer control module.
Re-claim 6, Schick et al. further teach the pressure sensor downstream from the shuttle valve is a pneumatic pressure sensor connected to a valve-side line portion of a brake control line 318, the valve-side line portion arranged between the shuttle valve and a brake control output.  
Re-claim 10, the hydraulically activated relay valve 30 is adjustable, such as by input control.
Re-claim 11, the hydraulically activated relay valve 30 is equipped with an exchangeable valve control set having a valve piston 46, a valve seat 51 and a valve spring 52 (see figure 5).  The exchangeable recitation is interpreted such that elements of the valve unit are replaceable.  For instance, the spring is exchangeable with another spring as desired.
Allowable Subject Matter
Claims 3 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or render obvious a valve arrangement comprising an immobilizing brake valve connected via a pneumatic control pressure line to an inverted control pressure input of the trailer control module, the immobilizing valve arranged directly on the housing of the trailer control module.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 27, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657